     Case: 5:18-cr-00497-DCN Doc #: 420 Filed: 04/27/21 1 of 5. PageID #: 2271




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


ANDRE L. BROWN,                                      CASE NO.: 5:18-CR-497



               Petitioner,

                                                    JUDGE DONALD C. NUGENT
        V.



UNITED STATES OF AMERICA,                           MEMORANDUM OPINION AND
                                                    ORDER
               Respondent.


        This matter comes before the Court upon Petitioner, Andre L. Brown's ("Mr. Brown" or

"Petitioner") Motion to Vacate,Set Aside,or Correct Sentence Pursuant to 28 U.S.C. § 2255.(ECF

#390). The Government filed a Response in Opposition(ECF #408).Petitioner did not file a Reply.

For the reasons set forth herein, the petition(ECF #390)is DENIED.

   I.        PROCEDURAL HISTORY


        On August 29, 2018, a grand jury charged Petitioner with a several coimt indictment,

including possession of a firearm in furtherance of a drug trafficking offense in violation of 18

U.S.C. § 924(c)(Coimt 13),and possession with intent to distribute methamphetamine in violation

of21 U.S.C. §§ 841(a)(1) and (b)(1)(A)(Count 11). Mr. Brown pled guilty to Counts 11 and 13,

and in return for Petitioner's plea, the government dismissed the other remaining counts.(ECF

#257). The Court sentenced Petitioner to 120 months on the drug charge, which was the statutory

mandatory minimum,followed by 60 months in prison on the firearm charge, which was also the

statutory minimum sentence. (ECF #324). On January 19, 2021, Mr. Brown filed the instant

motion seeking to vacate his guilty plea and sentence, alleging ineffective assistance of counsel.

(ECF #390).


                                                1
     Case: 5:18-cr-00497-DCN Doc #: 420 Filed: 04/27/21 2 of 5. PageID #: 2272




    II.       STANDARD FOR RELIEF UNDER § 2255

          A petitioner who moves to vacate, set aside, or correct a sentence pursuant to 28 U.S.C. §

2255 must demonstrate that:(1)the sentence was imposed in violation ofthe Constitution or laws

ofthe United States;(2)the court was withoutjurisdiction to impose the sentence;(3)the sentence

was in excess ofthe maximum authorized by law; or(4)it is otherwise subject to collateral attack.

See 28 U.S.C. § 2255; Hill v. United States, 368 U.S.424,426-27(1962). A court may grant relief

under § 2255 only if a petitioner has demonstrated "a fundamental defect which inherently results

in a complete miscarriage ofjustice."Id.(internal quotation and citation omitted);see also. United

States V. Todaro, 982 F.2d 1025,1028(6^ Cir. 1993). If a § 2255 motion, as well as the fides and

records ofthe case, conclusively show that the petitioner is entitled to no relief, then the court need

not grant a hearing on the motion.See 28 U.S.C.§ 2255;see also Blanton v. United States, 94 F.3d

227, 235 (6^ Cir. 1996)(recognizing that evidentiary hearing is not required when the record

conclusively shows that petitioner is not entitled to relief).

          To "obtain collateral relief, a prisoner must clear a significantly higher hurdle than would

exist on direct appeal." United States v. Frady, 456 U.S. 152, 166 (1982). Once a defendant has

waived or exhausted his right to appeal,"we are entitled to presume he stand fairly and finadly

convicted." Id. at 164. Thus, to prevail on a § 2255 motion, the Petitioner must prove by a

preponderance ofthe evidence that his constitutional rights were denied or infringed. United States

V. Wright,624 F.2d 557, 558 (5*^ Cir. 1980).

   III.      ANALYSIS


          Mr. Brown alleges a claim of ineffective assistance of his trial counsel, Mr. David M.

Lowry("Mr. Lowry"). In order to prevail on an ineffective assistance ofcounsel claim. Petitioner

must show that his counsel's performance was deficient, and that the deficient performance
     Case: 5:18-cr-00497-DCN Doc #: 420 Filed: 04/27/21 3 of 5. PageID #: 2273




prejudiced him to the extent that the trial was unfair and the result was unreliable. See Strickland

V. Washington, 466 U.S. 668, 687 (1984). "This requires showing that counsel made errors so

serious that counsel was not functioning as the "counsel" guaranteed the defendant by the Sixth

Amendment." Id. Judicial scrutiny of counsel's performance must be "highly deferential." Id. at

689. Further, in the context of guilty pleas, to establish prejudice under Strickland, a petitioner

"must show that there is a reasonable probability that, but for counsel's errors, he would not have

pleaded guilty and instead would have insisted on going to trial." Short v. United States,471 F.3d

686,691-92 (6'^' Cir. 2006).

       Mr. Brown cannot support his claim of ineffective assistance of trial counsel. He alleges

that Mr. Lowry failed to challenge the validity of the possession of a firearm in furtherance of a

drug trafficking charge, Cormt 13 of the Indictment. However,in addition to the firearms, agents

also found a large amount ofmethamphetamine at Petitioner's home,which he pled guilty to.(ECF

#257). The Sixth Circuit has repeatedly held that when a firearm and significant drug quantities

are found in the home of an individual, a jury may conclude that the individual possessed the

firearm with the intent to further his drug trafficking. See United States v. Kelsor, 665 F.3d 684,

693 (6^ Cir. 2011); see also United States v. Swafford, 385 F.3d 1026, 1028-29(6^ Cir. 2004).

Petitioner had an opportunity to challenge the charge, but instead knowingly and voluntarily

entered into a guilty plea in order to avoid trial and a more substantial imprisonment term. Based

on applicable case law and the record, there is no evidence that could support a finding that

coimsel's performance fell below the objective standard of reasonableness, or that any alleged

deficiencies would have altered Mr. Brown's decision to plead guilty.
     Case: 5:18-cr-00497-DCN Doc #: 420 Filed: 04/27/21 4 of 5. PageID #: 2274




                                    Certificate of Appealabilitv

        Pursuant to 28 U.S.C. § 2253, the Court must determine whether to grant a certificate of

appealability as to any ofthe claims presented in the Petition. 28 U.S.C. § 2253 provides, in part,

as follows:


         (c)(1) Unless a circuitjustice or judge issues a certificate of appealability, an appeal
         may not be taken to the court of appeals from ~

         (A)the final order in a habeas corpus proceeding in which the detention complained of
         arises out of process issued by a State court; or

         (B)the final order in a proceeding under section 2255.

         (2)A certificate of appealability may issue under paragraph(1)only ifthe applicant has
         made a substantial showing ofthe denial of a constitutional right.

         (3)The certificate ofappealability under paragraph(1)shall indicate which specific issue
         or issues satisfy the showing required by paragraph (2).

        In order to make "substantial showing" of the denial of a constitutional right, as required

under 28 U.S.C. § 2255(c)(2), a habeas prisoner must demonstrate,"that reasonable jurists could

debate whether ... the petition should have been resolved in a different manner or that the issue

presented were 'adequate to deserve encouragement to proceed fixrther.'" Slack v. McDaniel, 529

U.S. 473, 120 S. Ct. 1595, 146 L. Ed. 2d 542(2000)(quoting Barefoot v. Estelle, 463 U.S. 880,

893 n.4,103 S. Ct. 3383,77 L. Ed. 2d 1090(1983).)

        Where a district court has rejected the constitutional claims on the merits, the petitioner

must demonstrate only that reasonable jurists would find the district court's assessment of the

constitutional claims debatable or wrong. Slack, 529 U.S. at 484. Where the petition has been

denied on a procedural ground without reaching the imderlying constitutional claims, the court

must find that the petitioner has demonstrated that reasonable jurists could debate whether the

petition states a valid claim ofthe denial of a constitutional right and that reasonable jurists could
    Case: 5:18-cr-00497-DCN Doc #: 420 Filed: 04/27/21 5 of 5. PageID #: 2275




debate whether the district court was correct in its procedural ruling. Id. "Where a plain procedural

bar is present and the district court is correct to invoke it to dispose ofthe case, a reasonable jurist

could not conclude either that the district court erred in dismissing the petition or that the petitioner

should be allowed to proceed further." Id.

         For the reasons stated above, as well as those set forth in greater detail in the Government's

briefings, the Court concludes that Mr. Brown has failed to make a substantial showing of the

denial of a constitutional right and there is no reasonable basis upon which to debate this Court's

procedural rulings. Accordingly, the Court declines to issue a certificate of appealability.

   IV.      CONCLUSION


         For the reasons set forth above. Petitioner's Motion to Vacate, Set Aside, or Correct

Sentence Pursuant to 28 U.S.C. § 2255(ECF #390) is DENIED. Because the files and record in

this case conclusively show that Petitioner is entitled to no relief under § 2255, no evidentiary

hearing is required to resolve the pending Motion. Furthermore, the Court certifies, pursuant to 28

U.S.C. § 1915(a)(3), that an appeal from this decision could not be taken in good faith, and that

there is no basis on which to issue a certificate of appealability. 28 U.S.C. § 2253; Fed.R.App.P.

22(b).


         IT IS SO ORDERED.




                                               DONALD C. NUGENT
                                               Senior United States DistricWudge


         DATED: niiM ^^
